





CITATION: R. v. Ethier, 2011
      ONCA 588



DATE: 20110912



DOCKET: C51995 and C52447



COURT OF APPEAL FOR ONTARIO



Rosenberg, MacPherson and Epstein JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Reverend Brother Michel D. Ethier



Appellant



Reverend Brother Michel D. Ethier, in person



Kevin Wilson and Vanita Goela, for the respondent



Heard and endorsed: September 9, 2011



On appeal from the decision of Justice David Nadeau of the
          Superior Court of Justice, dated April 8, 2010 and from the decision of
          Justice Alfred Stong, of the Superior Court of Justice, dated June 16, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appellant, Reverend Brother Michael Ethier, was charged with
    possession of marijuana, possession of marijuana for the purpose of
    trafficking, and production of marijuana in the Municipality at West Nipissing.
    He brought an application seeking an order prohibiting prosecution of these
    charges against him as being offences unknown to law. On April 8, 2010, Justice
    Nadeau of the Superior Court of Justice dismissed the application and ordered
    the trial to proceed.

[2]

The appellant was also charged with possession of marijuana in the Town
    of Bracebridge. He brought an application seeking an order prohibiting
    prosecution of these charges against him as being offences unknown to law. On
    June 16, 2010, Justice Stong of the Superior Court of Justice dismissed the
    application.

[3]

The appellant appeals both decisions. His essential argument is that
    several decisions by different courts across Canada have invalidated the
    various provisions of the
Controlled Drugs and Substances Act
under
    which he has been charged.

[4]

We disagree. This court has expressly said that the provisions of the
CDSA
are in full force and effect in several cases:
R. v. Hitzig
(2003),
    177 C.C.C. (3d) 449;
R. v. Turmel
(2003), 177 C.C.C. (3d) 533; and
R.
    v. Turmel
(2007), 72 W.C.B. (2d) 501.

[5]

The appeals are dismissed.


